Case 8:19-cv-00448-VMC-CPT Document 242 Filed 07/29/21 Page 1 of 3 PageID 15197



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                                      CLERK’S MINUTES

CASE NO.: 8:19-cv-448-VMC-CPT                            DATE:    July 29, 2021

HONORABLE          VIRGINIA          M.     HERNANDEZ
COVINGTON
U.S. SECURITIES AND EXCHANGE COMMISSION                  PLAINTIFF COUNSEL
                                                         Alice K. Sum, Alise M. Johnson,
      Plaintiff,                                         and Christine Nestor

                                                         DEFENDANT COUNSEL
v.                                                       Caleb     Kruckenberg,    Kara
                                                         McKenna Rollins and       John
SPARTAN SECURITIES GROUP, LTD., et al.                   Vecchione

      Defendants
COURT REPORTER: Shayna Montgomery/Tana Hess              DEPUTY           Tamecika Lee
                                                         CLERK:

TIME: 9:06 AM – 10:00 AM; 10:31 AM – 12:50 PM; 1:37 COURTROOM:            14B
PM – 3:39 PM; 3:55 PM – 5:33 PM
TOTAL: 6 hours 53 minutes


PROCEEDINGS:       JURY TRIAL (Day 12)

9:06 AM     Court called to order.

9:09 AM     Jury enter the courtroom.

            Cross examination of Mr. Cangiano resumes.

9:24 AM     Redirect examination of Mr. Cangiano.

9:37 AM     Mr. Cangiano excused.

            Jury excused for short break.

10:00 AM    Short break for the Court.

10:31 AM    Court resumes.

10:32 AM    Jury enter the courtroom.
Case 8:19-cv-00448-VMC-CPT Document 242 Filed 07/29/21 Page 2 of 3 PageID 15198




           Deposition designation are read into the record.

11:45 AM   Short break for the Jury.

11:54 AM   Jury enter the courtroom.

           Deposition designation resumes.

12:40 PM   Plaintiff rests.

           Defendants’ rests.

12:42 PM   Jury excused for lunch.

           The Court reserved ruling on the defendants’ oral motion for judgment as a matter
           of law under Rule 50.

           The Court reserved ruling on the plaintiff’s oral motion under Rule 50.

12:50 PM   Lunch break.

1:37 PM    Court resumes.

           Jury enter the courtroom.

1:38 PM    Plaintiff’s closing arguments.

2:30 PM    Defendants’ closing arguments.

3:31 PM    Plaintiff’s rebuttal.

3:39 PM    Short break.

3:55 PM    Court resumes.

           Jury enter the courtroom.

           Jury instructions.

5:30 PM    Jury excused for the day.

5:33 PM    Court adjourned. Jury deliberation will start at 9:00 A.M. on 7/30/2021.
Case 8:19-cv-00448-VMC-CPT Document 242 Filed 07/29/21 Page 3 of 3 PageID 15199
